Citation Nr: 0104907	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-19 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1961 to 
March 1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issue of entitlement to service connection for an eye 
disability will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  In February 1989 the RO issued a rating decision that 
denied the appellant's claim for service connection a back 
disability; although he was provided notice of that decision 
in April 1989, including notice of his appellate rights, the 
appellant did not perfect an appeal of that decision.

2.  Evidence submitted since February 1989 consists of: (1) a 
June 1999 record from Fabio Lugo Gutierrez, M.D.; (2) a 
handicapped parking permit; (3) the appellant's pleadings and 
statements in support of his claim; (4) a June 1999 record 
from Francisco Santini Olivieri, M.D.; (5) an April 1999 
record from Pedro Berrios, M.D.; and (6) VA treatment records 
from November 1989 to June 1999.

3.  The evidence associated with the record since the 
February 1989 rating decision is not new and material.


CONCLUSION OF LAW

1.  The February 1989 rating decision of the RO denying 
reopening of a claim for service connection for a back 
disability is final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the February 1989 rating decision 
is not new and material; the appellant's claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1988, the Board denied entitlement to service 
connection for residuals of a back injury, including 
arthritis, on the basis that the service medical records were 
negative for findings of a back disability and the first 
medical findings of a back disorder, including arthritis, 
dated from many years following service. A rating decision of 
February 1989 again denied entitlement to service connection 
for a back disability.  Although the rating decision framed 
the issue as service connection for a back disorder and 
arthritis "on a new factual basis," the issue was 
apparently considered on the merits and denied because, in 
effect, the accumulated evidence did not show the presence of 
a back disability during service or show that such a 
disability was causally related to service.  The appellant 
was notified of that rating decision in April 1989.  He did 
not appeal this decision within one year.  Therefore, the 
February 1989 decision is final.  38 U.S.C.A. § 7105 (West 
1991).

In November 1989 the appellant was treated as a VA outpatient 
for cervical and lumbar spondyloarthritis, which was 
symptomatic.

In December 1990 the appellant was treated as a VA outpatient 
for cervical and lumbar spondyloarthritis.

In April 1993 the appellant was treated as a VA outpatient 
for complaints of pain in his back for a few days.  The 
examiner noted that the appellant had a history of 
degenerative changes of the cervical and lumbar spine.  The 
examiner diagnosed cervical and lumbar spondyloarthritis.

In July 1993 the appellant was treated as a VA outpatient for 
complaints of pain in his back for a few days.  The appellant 
reported that his back pain had exacerbated.  The examiner 
diagnosed acute back spasm.

In December 1994 the appellant was treated as a VA outpatient 
for complaints of pain in his back for one week.  The 
appellant reported that he had taken pain medication for a 
few days with poor improvement.  His back was tender to 
palpation in the L5 area.  The examiner diagnosed lumbosacral 
sprain.

In April 1998 the appellant was treated as a VA outpatient 
for osteoarthritis.

An April 1999 record from Pedro Berrios, M.D., indicates that 
he has treated appellant for multiple disabilities.

In February 1999 the appellant was treated as a VA outpatient 
for complaints of back pain on motion.  The examiner 
diagnosed osteoarthritis.

In June 1999 the appellant was treated by Francisco Santini 
Olivieri, M.D., for post-traumatic chronic low back syndrome.  
Dr. Santini prescribed medications including Celebrex.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2000).  
Establishing direct service connection for a disability that 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (2000); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2000).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
The appellant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  38 
U.S.C.A. § 7105(b), (c) (West 1991); 38 C.F.R. §§ 3.160(d); 
20.302(a) (2000).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

The evidence received from the appellant since the February 
1989 rating decision is presumed credible for the purposes of 
reopening the claim unless it is inherently false or untrue.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only evidence 
received since the last final disallowance of a claim-
whether on the merits or on the grounds that no new and 
material evidence had been submitted to reopen-should be 
considered "newly presented" evidence for the purpose of 
determining whether it is new and material evidence for 
reopening the claim.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996).

Evidence submitted since the RO's February 1989 denial of the 
appellant's claim consists of: (1) a June 1999 record from 
Fabio Lugo Gutierrez, M.D.; (2) a handicapped parking permit; 
(3) the appellant's pleadings and statements in support of 
his claim; (4) a June 1999 record from Francisco Santini 
Olivieri, M.D.; (5) an April 1999 record from Pedro Berrios, 
M.D.; and (6) VA treatment records from November 1989 to June 
1999.

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose 
v. West, 11 Vet. App. 169, 171 (1998).  The RO's February 
1989 decision denied the appellant's claim of entitlement to 
service connection for a back disability because the 
appellant's back disability was not incurred in service or 
shown within the one-year period following service.  
Therefore, the Board will consider whether evidence submitted 
since that decision is new and material to reopen the 
appellant's claim.

To the extent that they indicate that the appellant has 
arthritis in the lumbar and cervical spine, VA medical 
records since November 1989, the June 1999 record from Dr. 
Santini, and, the April 1999 record from Dr. Berrios are 
cumulative of VA medical records dated from July 1977 to 
February 1987, which were associated with the claims file at 
the time of the February 1989 decision and show treatment of 
the appellant for low back pain and neck stiffness, diagnosed 
in July 1983 and thereafter as osteoarthritis.

The rest of the evidence received since February 1989 is new 
in that it was not previously of record.  It is necessary, 
therefore, to decide if this evidence is material.  To be 
material, it must bear directly and substantially on the 
merits of each essential element that was a basis for the 
prior denial.  Because the appellant is seeking to establish 
service connection for a back disability, material evidence 
would be competent evidence tending to show that the 
appellant has a current back disability that was incurred in 
or aggravated by service or, in the case of arthritis, that 
was incurred within one year after service.

None of the new evidence is material.  To the extent that VA 
medical records, the June 1999 record from Dr. Lugo, and the 
records from Drs. Berrios and Santini discuss treatment for 
conditions unrelated to the appellant's back, they are not 
material to whether a current back disability was incurred in 
or aggravated by service or within the one year period after 
service.  Similarly, the disability parking permit and the 
appellant's contentions and pleadings are not material 
because they contain no information pertaining to a back 
disability.

Accordingly, the Board finds that the evidence received 
subsequent to February 1989 is not new and material and does 
not serve to reopen the appellant's claim for service 
connection for a back disability.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

Where a claimant refers to a specific source of evidence that 
could reopen a final claim, VA has a duty to inform him of 
the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  In this case, VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence because nothing in the record suggests the existence 
of evidence that might reopen this claim.  


ORDER

As new and material evidence has not been received to reopen 
the appellant's claim for service connection for a back 
disability, the claim is not reopened, and the appeal is 
denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  Specifically, the 
Board notes that, although medical records from Pedro 
Berrios, M.D., appear to indicate that the appellant has 
bilateral pterygium and glaucoma, the appellant has not been 
afforded a VA examination to determine whether he has a 
current disability and, if so, whether that disability is 
related to his active service.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfilment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The appellant should be contacted and 
asked on what basis he believes that his 
eye disability originated during service.  
He should also be requested to provide 
information regarding medical treatment 
provided for his eye disorder at any time 
subsequent to separation from service, 
and any indicated records should be 
obtained.

2.  After all available medical records 
have been obtained, the appellant should 
be afforded a VA examination to determine 
the nature of any eye disability that may 
be present.  The examining physician's 
attention should review the medical 
reports, if any, obtained as a result of 
the above development and render an 
opinion as to whether any current eye 
disability is as likely as not causally 
related to some incident of the 
appellant's military service from 1961 to 
1962.  The claims folder and a copy of 
this REMAND should be made available to 
the examiner for review before the 
examination.  The examiner should note in 
the examination report that they have 
been reviewed.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.

4.  The RO should readjudicate the claim 
to service connection for an eye 
disability.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have 



been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



